Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment confirming a special assessment against appellant’s property to pave Turner avenue, from Jackson boulevard to West VanBuren street, with an asphalt pavement. The appellant appeared and filed objections, the principal one being that there was another proceeding pending to pave the street, or a part of it, with cedar blocks. When the hearing of the legal objections came on it appeared that the first judgment had been reversed by this court, and that the city had abandoned the first proposed improvement to pave with cedar blocks and had decided to pave the street with asphalt, and had therefore repealed the ordinance and caused to be vacated and dismissed all proceedings under the same. This the city had the right to do under section 56 of the local Improvement act. (McChesney v.City of Chicago, 188 Ill. 423.) The objection was properly overruled. The next objection is, that one of the members of the board of local improvements was not present when the first resolution was passed. This objection was properly overruled under the authority of Gage v. City of Chicago, 192 Ill. 586. The judgment will be affirmed. Judgment affirmed.